Opinión concurrente del
Juez Asociado Señor Negrón García.
El Art. II, Sec. 1 de nuestra Constitución, L.P.R.A., Tomo 1, prohíbe todo trato discriminatorio por razón de naci-miento, y proclama la igualdad filial ante la ley. No pode-mos, pues, confirmar la respetable opinión del Tribunal de Circuito de Apelaciones que eleva a dogma un precepto procesal y desvirtúa así la sustancialidad del fundamento jurídico y humano en que se basa toda paternidad, sea bio-lógica o por adopción.
En su correcta perspectiva este recurso trata sobre el derecho que tiene todo hijo a esclarecer su origen, a saber, los factores, las circunstancias y los motivos que dieron lugar a su filiación.
Nuestra Constitución no permite negarle a un hijo adoptivo el derecho que tiene un hijo biológico de dilucidar ante un tribunal de justicia las causas y el origen de su filiación. Nos explicamos.
*48I
Sabemos que la filiación surge por naturaleza —matrimonial o extramarital— o por adopción, y sintetiza el con-junto de relaciones jurídicas que, determinadas por la pa-ternidad y la maternidad, vinculan a los padres con los hijos dentro de la familia. Este derecho abarca la institu-ción de la patria potestad y los deberes y derechos asisten-ciales en general. R.E. Ortega Vélez, 25 Lecciones Derecho de Familia, San Juan, Ed. Scisco, 1997, págs. 227-228.
La filiación matrimonial crea un estado de presunción filial legítima. Art. 113 del Código Civil, 31 L.P.R.A. see. 461.(1) Así, un hijo nacido, vigente un matrimonio o du-rante el período señalado en el estatuto, se presume del matrimonio y concebido en éste, esto es, se activa una pre-sunción de paternidad del marido. Moreno Álamo v. Moreno Jiménez, 112 D.P.R. 376 (1982). Esta presunción es relativa y puede ser destruida mediante prueba en contrario. Por ello, hemos resuelto que un hijo(2) puede im-pugnar su presunta paternidad a los fines de reclamar su verdadera filiación.(3)
La razón para permitir el que se impugne la presunción de paternidad es establecer la realidad de los hechos que rodean la filiación, y no perpetuar una relación espuria, falsa o ficticia a base de mantener la integridad artificial *49de la institución paternal. Agosto v. Javierre, 77 D.P.R. 471 (1954).
Ante nos, Gladys de los Ángeles Martínez ataca y cues-tiona precisamente el origen de su filiación por adopción. Desea esclarecer la situación que enmarcó su adopción y desenmascarar un alegado procedimiento fraudulento.
Aunque por razones obvias, la impugnación de la pre-sunción de paternidad y este recurso son diferentes, su procedencia se apoya en idéntico fundamento: ennoblecer la verdad.
En un procedimiento de impugnación, la presunción de ley es cuestionada con el objetivo de aclarar y fijar la ver-dadera filiación, es decir, la determinación de quién es en realidad el padre biológico del hijo que impugna.
Si realizamos un paralelismo, vemos que el propósito para la acción de Gladys de los Ángeles es examinar si el procedimiento de filiación adoptiva fue cónsono con las normas que lo regulan, si el origen de la filiación fue ver-dadero y libre de engaños; si la persona a quien el tribunal decretó padre (adoptivo), en realidad, verdaderamente lo es.
II
Establecía el Art. 612 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 2691 —disposición vigente cuando ocurrieron los hechos del caso— que la adopción se efectua-ría mediante autorización del tribunal “previa solicitud ju-rada por la parte adoptante” (id.) en la que el interesado expondría las alegaciones para determinar la conveniencia de la adopción.
En la petición de adopción presentada por Ramón D. Martínez Soria, en el Tribunal Superior, Sala de San Juan, allá para el 30 de noviembre de 1989, Martínez Soria juró profesarle gran cariño y afecto paternal a Gladys de los Ángeles. A base de esta premisa esencial se decretó el es-*50tado filiatorio por adopción. Ahora bien, en el escrito pre-sentado por Gladys de los Ángeles, para dejar sin efecto la resolución de adopción, alegó en contrario que cuando cum-plió los veintiún (21) años de edad, allá para el 20 noviem-bre de 1993, buscó ayuda para mudarse del seno familiar y del control total al que estaba sometida. Adujo haber sido víctima de abuso sexual por su padrastro, luego padre adoptante, desde los trece (13) años de edad de manera ininterrumpida hasta que se mudó. Expresó que “la causa y los motivos” que tuvo Martínez Soria durante el procedi-miento de adopción sólo se circunscribieron a su intención de “tratar de retener [la]”, y que “no mediaron propósitos sanos ni buenas intenciones de parte de Ramón Daniel du-rante el proceso de adopción, el cual fue fraudulento”.
Ante la solicitud de desestimación presentada por la Procuradora Especial de Relaciones de Familia, el Tribunal de Primera Instancia (Hon. Juez Myrta Irizarry Ríos, Juez) rehusó aplicar el término de dos (2) años del Art. 613E del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 2697,(4) para solicitar la revocación. Por su parte, el Tribunal de Circuito de Apelaciones (Hons. Alfonso de Cumpiano, Miranda de Hostos y Giménez Muñoz, Jueces) revocó.
III
El Art. 613E del Código de Enjuiciamiento Civil, supra, regula el problema relativo a la eficacia de la resolución de adopción que dicte un tribunal, y limita el plazo dentro del cual debe actuarse si se interesa su revocación.
Sin embargo, ante la prohibición constitucional de dis-crimen por razón de nacimiento, una acción que pretenda *51dilucidar el origen y las motivaciones de una filiación por adopción, no puede estar atada a una interpretación que conlleve un término para su ejercicio menor al que ostenta similar acción en casos de hijos biológicos. Es por ello que entendemos que el mencionado artículo sólo contiene las siguientes causales: vicios del procedimiento o vicios en el consentimiento.
Entre los vicios del procedimiento para los cuales el es-tatuto concede una causa de acción, se encuentran: culmi-nar la adopción sin citar ni oír a los padres biológicos, o mediante citación por edictos cuando debió citarse perso-nalmente al padre natural, no oír al adoptado menor de edad cuando debió oírsele, o la falta del estudio e informe del Departamento de Servicios Sociales (cuando se trata de la adopción de un menor o incapacitado). E. González Te-jera, Bienestar del menor: señalamientos en torno a la pa-tria potestad, custodia y adopción, 54 Rev. Jur. U.P.R. 409, 490-491 (1985).
Respecto a vicios en el consentimiento, tal como expresa la Juez Asociada Señora Naveira de Rodón en su ponencia, uno de los requisitos sustantivos que requiere el procedi-miento de adopción es el consentimiento. Si éste está vi-ciado por error, dolo, intimidación o violencia puede anu-larse el decreto de adopción, aplicándole el término de dos (2) años del Art. 613E del Código de Enjuiciamiento Civil, supra, que, siendo uno de caducidad —Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562 (1966)— no per-mite causas de suspensión o interrupción.
No obstante, la acción de Gladys de los Angeles se apun-tala en una causa distinta a las incluidas en el aludido Art. 613E del Código de Enjuiciamiento Civil. Sus alegaciones versan sobre una conducta anterior a la petición de adop-ción que, de probarse, impedían a Martínez Soria solicitar del tribunal este privilegio. No cabe duda que de probarse que abusó sexualmente de Gladys de los Ángeles desde que ésta tenía trece (13) años de edad, su petición de adopción *52sólo fue un subterfugio para continuar perpetuando un abuso que en nada contribuiría al bienestar de la peticio-naria, como tampoco a su desarrollo físico, emocional, moral intelectual y social; propósitos que guían la institución de la adopción, tal y como expone elocuentemente el Juez Asociado Señor Fuster Berlingeri en su ponencia. En ese escenario, su petición sería una perjura y fraudulenta, y nula ab initio.
La Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece las condiciones y los remedios que se pueden conceder ante una alegación de fraude. En casos de fraude entre partes la moción para solicitar relevo debe presen-tarse dentro un término de seis (6) meses. Sin embargo, no existe limitación de tiempo alguno cuando la alegación se fundamenta en fraude al tribunal.
No tenemos la menor duda de que el trasfondo del pre-sente caso configura potencialmente fraude al tribunal, a saber, “la preparación, el uso y la presentación en la vista del caso de prueba falsa obtenida por la parte adversa por medio del soborno y la instigación al perjurio ...”. Martínez v. Tribunal Superior, 83 D.P.R. 358, 360 (1961). Martínez Soria, según la alegaciones, no sólo ocultó información al tribunal, sino que además la que le brindó bajo juramento era falsa.
Ante este cuadro, la única vía constitucional que no choca con el postulado en torno a la igualdad por razón de nacimiento es brindarle una oportunidad a Gladys de los Ángeles de probar sus alegaciones, que como hemos sen-tenciado, de ser ciertas darían pie al relevo de la resolución de adopción.
Suscribimos la sentencia que revoca al Tribunal de Cir-cuito y devuelva al tribunal de instancia para la celebra-ción de una vista evidenciaría.
*53— O —

 Dispone, en lo pertinente: “Son hijos legítimos los nacidos después de los ciento ochenta (180) días siguientes al de la celebración del matrimonio y antes de los trescientos (300) días siguientes a su disolución.” 31 L.P.R.A. see. 461.


 Además del padre o sus herederos (Art. 116 del Código Civil, 31 L.P.R.A. see. 464), tienen capacidad jurídica para impugnar la presunción de paternidad estable-cida por el Art. 113 del Código Civil, 31 L.P.R.A. see. 461, el hijo (Agosto v. Javierre, 77 D.P.R. 471 (1954)), la madre (Robles López v. Guevárez Santos, 109 D.P.R. 563 (1980)) y el padre biológico (Ramos v. Marrero, 116 D.P.R. 357 (1985)).


 Todos los hijos podrán presentar la acción en vida de su padre y hasta un (1) año después de la muerte de éste. Si el padre muere cuando el hijo es menor de edad, el menor tendrá hasta cuatro (4) años después de llegar a la mayoridad para presen-tar el pleito. Además, si luego de la muerte de su padre apareciera un documento en el que se reconozca la paternidad expresamente, el hijo tendrá seis (6) meses para presentar la acción, contados desde la fecha en que se descubrió dicho documento. Art. 126 Código Civil, 31 L.P.R.A. see. 505.


 Lee: “Transcurrido el período de dos (2) años desde la fecha de la resolución del tribunal autorizando la adopción, cualquier irregularidad en los procedimientos se considerará subsanada y la validez de la adopción no podrá ser atacada directa ni colateralmente en ningún procedimiento.” 32 L.P.R.A. ant. see. 2697.